Petitioner, a prison inmate, was charged in a misbehavior report with assaulting another inmate. At the conclusion of a tier III disciplinary hearing, petitioner was found guilty as charged. That determination was affirmed upon administrative appeal and this CPLR article 78 proceeding seeking annulment ensued.
We confirm. The determination of guilt is supported by substantial evidence in the form of the detailed misbehavior report, hearing testimony from the correction sergeant who authored the report, and confidential hearing testimony considered by the Hearing Officer in camera (see Matter of Morris v Goord, 50 AD3d 1327, 1327 [2008]). Although the Hearing Officer did not personally interview the confidential informants, he properly assessed their reliability by making sufficient inquiries of the correction sergeants who received the confidential information (see Matter of Catlin v Gouverneur Correctional Facility, 38 AD3d 1025, 1026 [2007]). Petitioner’s remaining contentions, including his claims that the misbehavior report was defective and the penalty imposed was excessive, have been examined and found to be unavailing.
*1066Cardona, P.J., Carpinello, Rose, Lahtinen and Stein, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.